Title: To George Washington from Samuel Stearns, 3 December 1794
From: Stearns, Samuel
To: Washington, George


        
          Philadelphia Dec. 3d 1794.
        
        To His Excellency GEORGE WASHINGTON, Esqr. L.L.D. and President of the United States, &c. &c. &c.
        The Petition of Samuel Stearns, Most humbly Sheweth:
        That he is preparing for Publication, an American Dispensatory, which he intends to Publish by Subscription, as by the inclosed Proposals will fully appear.
        That as Your Excellency is a Promoter of the Cultivation and Improvement of the Liberal and Mechanical Arts and Sciences, and can do an Author an Essential Service, by Subscribing for his Productions; Your Petitioner Prays that Your Excellency will be pleased, to Subscribe for an American-Dispensatory. And, as in Duty bound, shall ever Pray.
        
          Samuel Stearns.
        
       